
	
		I
		111th CONGRESS
		1st Session
		H. R. 1409
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. George Miller of
			 California (for himself, Mr. Scott of
			 Georgia, Mr. Brady of
			 Pennsylvania, Mr. Doyle,
			 Mr. Kildee,
			 Mrs. Capps,
			 Mr. Walz, Ms. Lee of California,
			 Ms. Schakowsky,
			 Mrs. Napolitano,
			 Ms. Linda T. Sánchez of California,
			 Ms. DeLauro,
			 Mr. Kennedy,
			 Mr. Doggett,
			 Mr. Filner,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Grijalva,
			 Ms. McCollum,
			 Ms. Woolsey,
			 Mr. Lynch,
			 Mr. Gutierrez,
			 Mr. Yarmuth,
			 Ms. Sutton,
			 Mr. Markey of Massachusetts,
			 Mr. Hare, Mr. Levin, Mr.
			 Sarbanes, Mr. Braley of
			 Iowa, Ms. Hirono,
			 Mr. Tierney,
			 Mr. McGovern,
			 Ms. Edwards of Maryland,
			 Mr. Abercrombie,
			 Mr. Johnson of Georgia,
			 Mr. Holt, Mrs. Maloney, Mr.
			 Nadler of New York, Mr.
			 Capuano, Mr. Higgins,
			 Mr. Blumenauer,
			 Mr. Smith of Washington,
			 Mr. Ellison,
			 Mr. McDermott,
			 Ms. Richardson,
			 Mr. McNerney,
			 Mr. Schiff,
			 Mrs. Lowey,
			 Mr. Olver,
			 Ms. Zoe Lofgren of California,
			 Mr. Ackerman,
			 Mr. Engel,
			 Mr. Lewis of Georgia,
			 Mr. Wilson of Ohio,
			 Mr. Kucinich,
			 Mr. Welch,
			 Mr. Al Green of Texas,
			 Mr. Hinojosa,
			 Mrs. McCarthy of New York,
			 Mr. Payne,
			 Mr. Davis of Illinois,
			 Ms. Clarke,
			 Mr. Israel,
			 Mr. Cummings,
			 Mr. Costello,
			 Mr. Langevin,
			 Mr. Farr, Ms. Pingree of Maine,
			 Ms. Corrine Brown of Florida,
			 Mr. Berman,
			 Mr. Peters,
			 Mr. Andrews,
			 Ms. Shea-Porter,
			 Mr. Carnahan,
			 Mr. Wu, Mrs. Davis of California,
			 Mr. Scott of Virginia,
			 Ms. Castor of Florida,
			 Mr. Serrano,
			 Mrs. Halvorson,
			 Mr. Murphy of Connecticut,
			 Mr. Sherman,
			 Mr. Moore of Kansas,
			 Mr. Conyers,
			 Mr. Weiner,
			 Ms. Tsongas,
			 Mr. Bishop of New York,
			 Mr. Kind, Mr. Peterson, Mr.
			 Lipinski, Mr. Maffei,
			 Mr. DeFazio,
			 Mr. Wexler,
			 Ms. Eshoo,
			 Mr. Dingell,
			 Mr. McMahon,
			 Mr. Schrader,
			 Mr. Stupak,
			 Mr. Gene Green of Texas,
			 Mr. Loebsack,
			 Mr. Cardoza,
			 Mr. Hall of New York,
			 Ms. Slaughter,
			 Mr. Rahall,
			 Mr. Frank of Massachusetts,
			 Ms. Matsui,
			 Mr. Ruppersberger,
			 Mr. Cleaver,
			 Mr. Hinchey,
			 Mr. Rothman of New Jersey,
			 Mr. Grayson,
			 Ms. Baldwin,
			 Mr. Jackson of Illinois,
			 Ms. Bean, Mr. Neal of Massachusetts,
			 Mrs. Tauscher,
			 Mr. Waxman,
			 Ms. Kilpatrick of Michigan,
			 Mr. Hastings of Florida,
			 Ms. Kaptur,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Carson of Indiana,
			 Mr. Adler of New Jersey,
			 Mr. Meek of Florida,
			 Ms. Kilroy,
			 Mr. Ryan of Ohio,
			 Mr. Massa,
			 Mr. Foster,
			 Mr. Towns,
			 Mr. Ortiz,
			 Ms. Roybal-Allard,
			 Ms. Velázquez,
			 Mr. Rush, Mr. Hodes, Mr.
			 Clyburn, Mr. Boswell,
			 Mr. Mollohan,
			 Mr. Michaud,
			 Mr. Kissell,
			 Mr. Pascrell,
			 Mr. Melancon,
			 Mr. Becerra,
			 Mr. Delahunt,
			 Ms. Wasserman Schultz,
			 Mr. Inslee,
			 Mr. Pallone,
			 Mr. Boccieri,
			 Mr. McHugh,
			 Mr. Driehaus,
			 Mr. Honda,
			 Mr. Clay, Mr. Oberstar, Mr.
			 Tonko, Ms. Waters,
			 Mr. Schauer,
			 Mr. Visclosky,
			 Mr. Miller of North Carolina,
			 Mr. Rangel,
			 Mr. Space,
			 Mr. Luján,
			 Mr. Crowley,
			 Ms. Moore of Wisconsin,
			 Mr. Stark,
			 Ms. Jackson-Lee of Texas,
			 Ms. Schwartz,
			 Mr. Baca, Mr. Pastor of Arizona,
			 Mr. Fattah,
			 Mr. Hoyer,
			 Mr. Larson of Connecticut,
			 Ms. Watson,
			 Ms. Loretta Sanchez of California,
			 Mr. Price of North Carolina,
			 Mr. Sires,
			 Mr. Smith of New Jersey,
			 Mr. Larsen of Washington,
			 Ms. Fudge,
			 Mr. Meeks of New York,
			 Ms. Norton,
			 Mr. Thompson of Mississippi,
			 Mr. Baird,
			 Ms. Kosmas,
			 Mr. Dicks,
			 Mr. Bishop of Georgia,
			 Mr. Heinrich,
			 Mr. Courtney,
			 Mr. Teague,
			 Mr. Murtha,
			 Ms. Harman,
			 Mr. Van Hollen,
			 Mr. LoBiondo,
			 Mr. Reyes,
			 Mr. Himes,
			 Mr. Obey, Mr. Boucher, Mr.
			 Kanjorski, Mr. Holden,
			 Mr. Salazar,
			 Mr. Arcuri,
			 Mrs. Dahlkemper,
			 Mr. Skelton,
			 Mr. Altmire,
			 Mr. Connolly of Virginia,
			 Mr. Gonzalez,
			 Mr. Rodriguez,
			 Mr. Moran of Virginia,
			 Mr. Kagen,
			 Ms. Markey of Colorado,
			 Ms. DeGette,
			 Mr. Pierluisi,
			 Ms. Herseth Sandlin,
			 Ms. Speier,
			 Mr. Thompson of California,
			 Mr. Donnelly of Indiana,
			 Mr. Watt, Mr. Sablan, Mr.
			 Sestak, Ms. Berkley,
			 Mr. Davis of Alabama,
			 Mr. Faleomavaega,
			 Mr. Polis of Colorado,
			 Mr. Perlmutter,
			 Mr. Costa, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the National Labor Relations Act to establish an
		  efficient system to enable employees to form, join, or assist labor
		  organizations, to provide for mandatory injunctions for unfair labor practices
		  during organizing efforts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Free Choice Act
			 of 2009.
		2.Streamlining
			 union certification
			(a)In
			 generalSection 9(c) of the National Labor Relations Act (29
			 U.S.C. 159(c)) is amended by adding at the end the following:
				
					(6)Notwithstanding any other provision
				of this section, whenever a petition shall have been filed by an employee or
				group of employees or any individual or labor organization acting in their
				behalf alleging that a majority of employees in a unit appropriate for the
				purposes of collective bargaining wish to be represented by an individual or
				labor organization for such purposes, the Board shall investigate the petition.
				If the Board finds that a majority of the employees in a unit appropriate for
				bargaining has signed valid authorizations designating the individual or labor
				organization specified in the petition as their bargaining representative and
				that no other individual or labor organization is currently certified or
				recognized as the exclusive representative of any of the employees in the unit,
				the Board shall not direct an election but shall certify the individual or
				labor organization as the representative described in subsection (a).
					(7)The Board shall develop guidelines
				and procedures for the designation by employees of a bargaining representative
				in the manner described in paragraph (6). Such guidelines and procedures shall
				include—
						(A)model collective bargaining
				authorization language that may be used for purposes of making the designations
				described in paragraph (6); and
						(B)procedures to be used by the Board to
				establish the validity of signed authorizations designating bargaining
				representatives.
						.
			(b)Conforming
			 amendments
				(1)National labor
			 relations BoardSection 3(b) of the National Labor Relations Act
			 (29 U.S.C. 153(b)) is amended, in the second sentence—
					(A)by striking
			 and to and inserting to; and
					(B)by striking
			 and certify the results thereof, and inserting , and to
			 issue certifications as provided for in that section,.
					(2)Unfair labor
			 practicesSection 8(b) of the National Labor Relations Act (29
			 U.S.C. 158(b)) is amended—
					(A)in paragraph (7)(B)
			 by striking , or and inserting or a petition has been
			 filed under section 9(c)(6), or; and
					(B)in paragraph
			 (7)(C) by striking when such a petition has been filed and
			 inserting when such a petition other than a petition under section
			 9(c)(6) has been filed.
					3.Facilitating
			 initial collective bargaining agreementsSection 8 of the National Labor Relations
			 Act (29 U.S.C. 158) is amended by adding at the end the following:
			
				(h)Whenever
				collective bargaining is for the purpose of establishing an initial agreement
				following certification or recognition, the provisions of subsection (d) shall
				be modified as follows:
					(1)Not later than 10
				days after receiving a written request for collective bargaining from an
				individual or labor organization that has been newly organized or certified as
				a representative as defined in section 9(a), or within such further period as
				the parties agree upon, the parties shall meet and commence to bargain
				collectively and shall make every reasonable effort to conclude and sign a
				collective bargaining agreement.
					(2)If after the
				expiration of the 90-day period beginning on the date on which bargaining is
				commenced, or such additional period as the parties may agree upon, the parties
				have failed to reach an agreement, either party may notify the Federal
				Mediation and Conciliation Service of the existence of a dispute and request
				mediation. Whenever such a request is received, it shall be the duty of the
				Service promptly to put itself in communication with the parties and to use its
				best efforts, by mediation and conciliation, to bring them to agreement.
					(3)If after the
				expiration of the 30-day period beginning on the date on which the request for
				mediation is made under paragraph (2), or such additional period as the parties
				may agree upon, the Service is not able to bring the parties to agreement by
				conciliation, the Service shall refer the dispute to an arbitration board
				established in accordance with such regulations as may be prescribed by the
				Service. The arbitration panel shall render a decision settling the dispute and
				such decision shall be binding upon the parties for a period of 2 years, unless
				amended during such period by written consent of the
				parties.
					.
		4.Strengthening
			 enforcement
			(a)Injunctions
			 against unfair labor practices during organizing drives
				(1)In
			 generalSection 10(l) of the National Labor Relations Act (29
			 U.S.C. 160(l)) is amended—
					(A)in the second
			 sentence, by striking If, after such and inserting the
			 following:
						
							(2)If, after
				such
							;
				and
					(B)by striking the
			 first sentence and inserting the following:
						
							(1)Whenever it is charged—
								(A)that any employer—
									(i)discharged or otherwise
				discriminated against an employee in violation of subsection (a)(3) of section
				8;
									(ii)threatened to discharge or to
				otherwise discriminate against an employee in violation of subsection (a)(1) of
				section 8; or
									(iii)engaged in any other unfair labor
				practice within the meaning of subsection (a)(1) that significantly interferes
				with, restrains, or coerces employees in the exercise of the rights guaranteed
				in section 7;
									while
				employees of that employer were seeking representation by a labor organization
				or during the period after a labor organization was recognized as a
				representative defined in section 9(a) until the first collective bargaining
				contract is entered into between the employer and the representative; or(B)that any person has engaged in an
				unfair labor practice within the meaning of subparagraph (A), (B), or (C) of
				section 8(b)(4), section 8(e), or section 8(b)(7);
								the
				preliminary investigation of such charge shall be made forthwith and given
				priority over all other cases except cases of like character in the office
				where it is filed or to which it is
				referred..
					(2)Conforming
			 amendmentSection 10(m) of the National Labor Relations Act (29
			 U.S.C. 160(m)) is amended by inserting under circumstances not subject
			 to section 10(l) after section 8.
				(b)Remedies for
			 violations
				(1)BackpaySection
			 10(c) of the National Labor Relations Act (29 U.S.C. 160(c)) is amended by
			 striking And provided further, and inserting
			 Provided further, That if the Board finds that an
			 employer has discriminated against an employee in violation of subsection
			 (a)(3) of section 8 while employees of the employer were seeking representation
			 by a labor organization, or during the period after a labor organization was
			 recognized as a representative defined in subsection (a) of section 9 until the
			 first collective bargaining contract was entered into between the employer and
			 the representative, the Board in such order shall award the employee back pay
			 and, in addition, 2 times that amount as liquidated damages: Provided
			 further,.
				(2)Civil
			 penaltiesSection 12 of the National Labor Relations Act (29
			 U.S.C. 162) is amended—
					(A)by striking
			 Any and inserting (a) Any; and
					(B)by adding at the
			 end the following:
						
							(b)Any employer who
				willfully or repeatedly commits any unfair labor practice within the meaning of
				subsections (a)(1) or (a)(3) of section 8 while employees of the employer are
				seeking representation by a labor organization or during the period after a
				labor organization has been recognized as a representative defined in
				subsection (a) of section 9 until the first collective bargaining contract is
				entered into between the employer and the representative shall, in addition to
				any make-whole remedy ordered, be subject to a civil penalty of not to exceed
				$20,000 for each violation. In determining the amount of any penalty under this
				section, the Board shall consider the gravity of the unfair labor practice and
				the impact of the unfair labor practice on the charging party, on other persons
				seeking to exercise rights guaranteed by this Act, or on the public
				interest.
							.
					
